DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/01/2020 and 05/21/2021 have been entered.
Claim Objections
Claims 1-2, 4-21, 27 are objected to because of the following informalities:  Claim 1, line 16 recites, “the second branch”, which should be corrected to “the second parallel circuit branch” to have proper antecedent basis. Claims 2, 4-13, 17-21, 27 depend from Claim objected Claim 1. Appropriate correction is required.
Claim 1, line 18 recites, “the first and third branches” which should be corrected to have proper antecedent basis. Appropriate correction is required.
Claim 1, line 24 recites, “between first branch and the third branch”, which should be corrected to have proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-13, 17-21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Panousis et al. (US 2013/0020881) in view of Tang et al. (US 2016/0006236).
Regarding Claim 1, Panousis discloses an arrangement for interrupting current (Figures 1-6, Abstract) comprising
a first and a second terminal (two terminals connected to DC grid 8, Figure 1), 

 the first parallel circuit branch comprising a mechanical main circuit breaker (comprising one of 1-3, Figure 1),
the second parallel circuit branch comprising an energy absorbing device (comprising 55, Figure 1), and
the third parallel circuit branch comprising a resonant circuit (comprising 51, 52, Figure 1) and a voltage control means in series with the resonant circuit (comprising 6, 53, Figure 1), and having low internal impedance and providing a dc voltage between its terminals (low impedance path via 6, 53, Figure 1), 
wherein the voltage in the dc voltage source in the voltage source converter is of magnitude lower than the voltage across the energy absorbing device in the second branch, when energy is being absorbed (DC voltage source in the third circuit path/resonance path being small/negligible to a specific/threshold voltage of the energy absorbing device, the voltage across the terminal of the energy absorbing device, when energy is being absorbed),

wherein the first and third branches are permanently connected in parallel to establish a loop having low impedance at resonance frequency of the resonant circuit, 
wherein the voltage control means is a static voltage source converter controllable in use (Paragraph 42, “the switch 53 may be a spark gap which may actively be triggered into a closed state by triggering the spark gap between its contacts, and which may reopen automatically after the spark is extinguished”, 53 having triggering means is being controllable) to inject energy into the resonant circuit in the low impedance loop, established by the parallel connection between the first and the third branch, to, independent of the main current (Io), force a rapid increase of the amplitude of an alternating current (lo)during several consecutive oscillation cycles (Figure 2, control unit 6 by closing switch 53, Figure 1, controllable switch static voltage source 53 converting DC voltage, by closing spark gap 53/DC voltage source and providing current, to inject energy into its current path upon triggering, Paragraph 43, Figure 6, Paragraph 59), as the mechanical main circuit breaker is being controlled to open to interrupt a main current (I) (Paragraph 42), and whereby zero cross-over of the current through the mechanical main circuit breaker is realized as the alternating current amplitude exceeds the main current amplitude (Paragraphs 31, 42-43, 59). 
Panousis does not disclose the details of the static voltage source converter comprising a DC voltage source providing a dc voltage between its terminals that is independent of the currents in all branches, together with a semiconductor arrangement which, by control in real-time, modifies the voltage inserted in series with the resonant circuit to achieve at least two of the alternative values: the dc voltage with positive polarity, the dc voltage with negative polarity or, zero when the dc voltage is bypassed, 
Tang discloses a DC circuit breaker comprising a first, second, and third circuit branches in parallel (Figure 5 for example/reference) wherein the first circuit branch (comprising mechanical switch and additional elements, inductance and capacitor C1, in series) comprising a main circuit breaker (comprising mechanical switch), the second circuit branch (comprising arrester), and the third circuit branch (comprising L2, and voltage converter comprising capacitor C) comprising a resonant circuit (comprising L2) and a voltage control means in series with the resonant circuit (comprising capacitor C), wherein the voltage control means is static voltage source converter comprising a DC voltage source providing a dc voltage between its terminals that is independent of the currents in all branches (comprising capacitor, Paragraph 17, ), together with a semiconductor arrangement which (comprising semiconductor switch pairs, not labelled, connected in parallel with the capacitor), by control in real-time, modifies the voltage inserted in series with the resonant circuit to achieve at least two of the alternative values: the dc voltage with positive polarity, the dc voltage with negative polarity or, zero when the dc voltage is bypassed (switch pairs with each switch with diode across providing reverse current path allowing both positive, negative polarity or zero at the output of the voltage converter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the static voltage source converter of Panousis, as taught by Tang to provide multi-level voltage output, and to select the capacitor in the 
Regarding Claim 2, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 1, further comprising at least one disconnecting switch arranged in series connection with at least one of the first and second terminals (second on of the switching elements 1-3 in current path 4), and being controllable in use to provide a physical separation of the two said power networks (Paragraph 43).
Regarding Claim 4, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 1, wherein the resonant circuit comprises at least one capacitor and at least one reactor arranged in series (capacitor 52 and inductor 5 in series, Figure 1).
Regarding Claim 5, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 4, wherein the at least one capacitor of the resonant circuit is provided with a discharging mea-ns (capacitor 52 provided with discharging means 54, Figure 1).
Regarding Claim 6, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 1, wherein the resonant circuit comprises distributed series inductance and distributed shunt capacitance, preferably a cable arrangement (capacitor 52 and inductor 51 arranged in a cable, Figure 1).
Regarding Claim 7, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 1, wherein the mechanical circuit breaker comprises a vacuum switch (2 in Figure 1 is a vacuum switch, Paragraph 38).

Regarding Claim 9, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 8, wherein said at least one sensor is adapted in use to determine at least one of the position and the velocity of the contact during the opening process of the mechanical main circuit breaker (current zero crossing, reached time 2-8 ms, Paragraph 43).
Regarding Claim 10, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 8, wherein said at [east one sensor is adapted to detect a physical quantity, preferably at least one of appearance of arcing voltage drop, acoustical phenomena and electromagnetic radiation or noise, such as optical, thermal, or X-ray radiation (appearance of sufficient electric arc voltage that exceeds a given threshold, Paragraphs 50, 58, Figure 6).
Regarding Claim 11, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 1, wherein the energy absorbing device is a voltage limiting, energy absorbing device (55 in Figure 1 is surge arrestor, Paragraph 39).
Regarding Claim 12, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 11, wherein the energy absorbing device is a 
Regarding Claim 13, combination of Panousis and Tang discloses the circuit arrangement for interrupting current according to Claim 1, wherein the first parallel circuit branch further comprises a saturable reactor arranged in series with the mechanical main circuit breaker to help reduce the rate of change of current in the proximity of the zero cross-over of the current through the mechanical breaker (inductance in the first circuit branch in Figure 5 of Tang in the combination).
Regarding Claim 17, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 1, wherein the arrangement for interrupting current is a dc breaker (Abstract, Paragraphs 37-38).
Regarding Claim 18, in the combination, Panousis discloses the arrangement for interrupting current according to Claim 1, wherein the resonant circuit is a passive resonant circuit (passive resonance circuit comprising inductor 51 and capacitor 52).
Regarding Claim 19, in the combination, Panousis discloses a system for interrupting current comprising at least two arrangements for interrupting current (system as shown in Figure 1 comprising a first and second arrangement 1, 2) according to Claim 1, wherein said at least two arrangements for interrupting current are connected in series (1 and 2 connected in series, Figure 1).
Regarding Claim 20, in the combination, Panousis discloses a method of interrupting current in a power system using an arrangement for interrupting current according to Claim 1, the method comprising the steps of;

Regarding Claim 21, in the combination, Panousis discloses the method of interrupting current according to Claim 20, wherein the steps of opening the mechanical circuit breaker and controlling the voltage control means are performed concurrently and in coordination (Paragraph 42, switch 53closed by control unit simultaneously with opening of the mechanical main circuit breaker).
Regarding Claim 27, in the combination, Panousis discloses the method of interrupting current according to Claim 20, wherein the execution of one or several of the steps is conditional (Figure 6, at S2, based on Y/N proceeds to S3 or back to S1, Paragraph 58), so that an oscillating current, which has such amplitude that zero-crossings occur in the current (Isw) flowing through the mechanical interrupter, is excited and maintained, until a decision is taken (Figure 6, S6 followed by S4, S5, Paragraph 58), either to execute the complete sequence of steps to interrupt the main current (I), or not to complete the interruption, in which case the oscillating current will be suppressed (Figure 6, S7, S8, S9, Paragraph 59).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Panousis (US 2013/0020881) in view of Tang et al. (US 2016/0006236) and Dupraz et al. (US 2015/0002977).
Claim 14, combination of Panousis and Tang does not disclose the arrangement for interrupting current according to Claim 1, further comprising a fourth parallel circuit branch arranged in parallel with said first, second, and third parallel circuit branches, said fourth parallel circuit branch being provided with control means to, during a current interruption, provide an alternative path for the reverse current away from the mechanical main circuit breaker.
Dupraz discloses an arrangement for interrupting current comprising a first, second, third and a fourth parallel current paths (Figure 2 shows at least four parallel current paths, a first via 100, a second via 1121, a third via 12, a fourth via 1141, Figure 2), said fourth parallel circuit branch being provided with control means to, during a current interruption, provide an alternative path for the reverse current away from the mechanical breaker (fourth parallel path comprising controllable switches, thyristors 114a, 114b in both reverse and forward current conduction, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Panousis and Tang, an additional parallel current as taught by Dupraz, in order to provide an additional controllable current path that can be activated at a desired time/threshold.  
Regarding Claim 15, combination of Panousis, Tang and Dupraz discloses the arrangement for interrupting current according to Claim 14, wherein the control means comprises two thyristors arranged in anti-parallel to control current flow through said two thyristors in opposite directions (thyristors 114a and 114b, Figure 2 of Dupraz).
Regarding Claim 16, combination of Panousis, Tang, and Dupraz discloses the arrangement for interrupting current according to Claim 14, wherein the first parallel .
Response to Arguments
Applicant's arguments filed on 5/21/2021 have been fully considered but they are rendered moot in view of new grounds of rejection and/or not found persuasive.
Regarding Applicant’s arguments, on Pages 7-8 of the Remarks toward rejection of Claims using the combination of Panousis and Smith, are directed toward the secondary reference Smith and are rendered moot in view of new grounds of rejection (newly found reference, Tang r is relied upon for the new limitations of the DC voltage source).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohde (US 5,452,170) discloses an arrangement for interrupting current (Figures 1-4, Abstract) comprising a first and a second terminal (two terminals of 10 connected to DC source 11  and load 12 respectively), at least a first, a second, and a third parallel circuit branch arranged between the first and second terminals (a first current path via 1, a second current path via 2, 3, 4, and a third current path via 5, Figure 1), the arrangement being adapted to electrically connect two sections of a power system, the first parallel circuit branch comprising a mechanical main circuit .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 9/13/2021